     Case: 1:19-cr-00795 Document #: 1 Filed: 10/22/19 Page 1 of 18 PageID #:1
       FffLF
         OCT 2 2 2019
                          1                     AUSA M. Claire Nicholson (312)697-4073

                           UNITED STATES DISTRICT COURT
       1 hui   L- I..I     NORTHERN DISTRICT OF ILLINOIS
   CLERK, U.S. DISTRICT COURT    EASTERN DIVISION


UNITED STATES OF AAIERICA                                     19CR                     795
                                                  Case No.:
               V.                                 Alagistrate Judge Alaria Valdez

YANG QIANG TAN, aka “Keir

                         AFFIDAVIT IN REMOVAL PROCEEDING


      I, KEYUR M. PATEL, personally appearing before United States Magistrate

Judge MARIA VALDEZ and being duly sworn on oath, state that as a federal law

enforcement officer I have been informed that YANG QIANG TAN, aka “Ken”, has

been charged by Indictment in the Central District of California with the following

criminal offense: conspiracy to launder money instruments, in violation of Title 18,

United States Code, Section 1956(h).

      A copy of the Indictment is attached. A copy of the arrest warrant also is

attached.


                                                              z
                                                   KE         M.PATEL
                                                   Special Agent
                                                   Drug Enforcement
                                                   Administration




SUBSCRIBED AND SWORN to before me this 22nd day of October, 2019.

                                                        •-i
                                                                           (


                                                   MARIA VALDEZ                    j
                                                   United States Magistrate Jud;
       Case: 1:19-cr-00795 Document #: 1 Filed: 10/22/19 Page 2 of 18 PageID #:1




 1                                                                                                                 f''!-
                                                                                                                   1-

                                                                                                                           !_
                                                                                                                           c
 2                                                                                                 \               r
                                                                                                                                        V
                                                                                                       \                                \
                                                                                                                                u:)
 3                                                                                                                                          C'
                                                                                                                                 -rl

                                                                                                           \
 4
                                                                                                           \                      r-?
                                                                                                               \                   o-
 5


 6


 7


 8                                                           UNITED STATES DISTRICT    COURT


 9                                        FOR THE CENTRAL DISTRICT OF CALIFORNIA


10                                                             January 2019 Grand Jury
                                                                                                   ^^
11   UNITED STATES OF AMERICA,                                                    |.9ig-R0
                                                                               CR N            w



12                       Plaintiff,                                            INDICTMENT


13                       V.                                                    [21 U.S.C. § 963: Conspiracy to
                                                                               Import Controlled Substances and
14   FAUSTO FERNANDO ALVAREZ-CARO,                                             to Distribute Controlled
                                                   //
       aka "Joe Black,                                                         Substances for the Purpose of
             W            rr
15     aka  PSG,                                                               Unlawful Importation;
                                              rr
       aka  BAYER 04,                                                          21 U.S.C. § 846: Conspiracy to
             \\                               If
16     aka         Atletico,                                                   Distribute and to Possess with
             \\                               ff
       aka         JUVENTUS,                                                   Intent to Distribute Controlled
17   JOEL EDUARDO LOPEZ-QUINTERO,                                              Substances; 21 U.S.C.
                                              ff
       aka "Macarion,                                                          §§ 841(a)(1), (b)(1)(A):
                                                   rr
18     aka "MACARION...,                                                       Possession with Intent to
                                                        rr
       aka "Joel Lopez,                                                        Distribute Controlled Substances;
19   FNU LNU,                                                                  18 U.S.C. § 1956(h): Conspiracy to
                                              rr
       aka "El Santo,                                                          Launder Monetary Instruments; 18
                                         rr
20     aka  Rolando,                                                           U.S.C. § 2(a): Aiding and
             \-\                    rr
       aka  Charro,                                                            Abetting; 21 U.S.C. § 853:
             w                      rr
21     aka  Bronco,                                                            Criminal Forfeiture; 18 U.S.C.
                                                                     rr
      aka          El Medico*clover*,                                          § 982(a)(1): Criminal Forfeiture]
                                                                          rr
22    aka          Black Wolf *brrrr*.
             W                                          rr
      aka          Black Wolf,
                                                                //
23    aka          Black Wolf  <0=},
                                                        rr
      aka          Cuauthemoc,
                                                                rr
24    aka  Bajita la tenaza.
                                    rr

      aka "Django,
                                                        rr
25     aka "Bartolomeo,
     FNU LNU,
                               rr
26     aka  El B,
                                              rr
       aka  Diablito,
27    aka          DiablodY""5y~ ^ SY~"a Y“^
                    rr
       dY'S
28    aka "EL B) B) B) >=) >=)
       Case: 1:19-cr-00795 Document #: 1 Filed: 10/22/19 Page 3 of 18 PageID #:1




                 //
1      >=),
     FNU LNU,
                                          n
2      aka  RK NEW,
            \\                                                rf
      aka   Rk. New ;),
            \\                                                     ff
3      aka  Rk  New =-?,
            \\                                                                    rr
       aka  Rokanroll B-),
4    FNU LNU,
            \\                                      n
       aka  Zazz Nss,
            \\                                                K
5      aka  Eliot Ness,
            \\                       rr
       aka  Sasss,
            w                   rr
6      aka  Sass,
            w                                            rr
      aka        Sas Nuevo,
            w                                            rr
7     aka        Sasa ness,
                                                                             rr
      aka        Sasa ness new,
            w                             rr
8     aka   Zaz NS,
                                                    rr
      aka   Zazz nns,
            w                                            rr
 9     aka  Zazz Ness,
     FNU LNU,
                                                                        rr
10     aka "tio tehuacan,
     FNU LNU,
                                          rr
11    aka "Maximo,
     FNU LNU,
                      rr
12     aka "T,
                                                    rr

       aka "Mercedes,
                                     rr
13     aka "Meche,
                                rr

       aka "Tony,
14   FNU LNU,
                                                         rr

       aka "Rusia (y),
15   FNU LNU,
                                               rr
       aka "Chainis,
                                                                   rr
16     aka "Chainis new,
     FNU LNU,
                                                         rr
17     aka "Chiverito,
                                                                             rr
       aka "Chiverito new,
18   FNU LNU,
                                                                   rr

       aka "La Comadree,
                                                    rr
19     aka "Comadree,
     FNU LNU,
                                                    rr
20     aka "Lebron J,
                                          rr

       aka "Casper,
21   CARLOS HUMBERTO CHACON-VEGA,
                                                                                       rr
       aka "Carlos Humberto Vega,
                                          rr
22     aka "Cowboy,
     OSVALDO VALENCIA GALVAN,
                                          rr
23     aka "Valdio,
     JOSUE ELIUD MORALES,
                                                                                  rr

24     aka "Jose E Morales,
     JULIO CESAR MORALES,
25     aka "Julio Cesar Morales-
                           rr
        Medina,                                                                        rr

26     aka "Julio Morales-Medina,
     FRANCISCO MORENO,
                                     rr
27     aka "Wason,
     AMBERTO BELTRAN,
                                                                   rr

28     aka "Amembertito,

                                                                                            2
          Case: 1:19-cr-00795 Document #: 1 Filed: 10/22/19 Page 4 of 18 PageID #:1




1    OMAR GIOVANI VELASQUEZ,
                                            rr
       aka "Geovany,
2    RUBEN CONTRERAS,
               \\                                           ff
         aka        Ruben Contrearas,
                                                 rr
3        aka        CRAZYRUBEN,
                w                                                          rr
         aka        Ruben Dario Contreras,
 4   ENRIQUE JAVIER-VALLEJO,                                                    //

         aka "Javier Vallejo Enrique,
5    VIDAL FIERRO,
                                  rr

         aka "Bidal,
                                                                     rr

6        aka "Vidal Angel Fierro,
     EDUARDO OCHOA-VELASQUEZ,
                                       rr
1      aka "Chetos,
                                                      rr
       aka "Eduardo Ochoa,
8        aka "Eduardo Alejandro
                                  //

          Velasquez,
 9   LIZBETH DEYANIRA OLIVIAS
        SERRANO, and
10   YANG QIANG TAN,
                            rr
       aka "Ken,
11
                           Defendants.
12


13             The Grand Jury charges:

14                                                                                  COUNT       ONE


15                                                                    [21 U.S.C. § 963]

16        Beginning on a date unknown, and continuing to on or about June
17   19, 2019, in Los Angeles and Riverside Counties, within the Central
18   District of California, and elsewhere, defendants FAUSTO FERNANDO
                                                                                                W
19   ALVAREZ-CARO, also known as ("aka")                                                            Joe Black," aka "PSG," aka

20       BAYER 04," aka "Atletico," aka "JUVENTUS," JOEL EDUARDO LOPEZ-
21   QUINTERO, aka "Macarion," aka "MACARION...," aka "Joel Lopez," First
22   Name Unknown ("FNU") Last Name Unknown ("LNU"), aka "El B," aka
23       Diablito," aka "DiabloSY~ "6Y~5Y~''aY~''aY~ %" aka "EL B) B) B) >=)
                                                                                                                                           //
                      rr
                                                                                       rr
                                                                                            aka "Eliot Ness," aka "Sasss,                       aka
24   >=) >=).              FNU LNU, aka "Zazz Nss,
                                                                                                       rr

25       Sass,
                 rr
                      aka "Sas Nuevo,
                                                           rr
                                                                     aka "Sasa ness.                             aka "Sasa ness new," aka

                                                                rr                                          rr

26
     W
         Zaz NS,
                      n
                           aka "Zazz nns.                             aka "Zazz Ness,                             FNU LNU, aka "Maximo," FNU
                                                                          rr                                                rr

27
                                 rr
                                       aka "Mercedes,                               aka "Meche," aka "Tony,                      OSVALDO
     LNU, aka "T,
                                                                               rr
28   VALENCIA GALVAN, aka "Valdio,                                                   ENRIQUE JAVIER-VALLEJO, aka "Javier

                                                                                            3
            Case: 1:19-cr-00795 Document #: 1 Filed: 10/22/19 Page 5 of 18 PageID #:1




                               rr
     1    Vallejo Enrique,          and VIDAL FIERRO, aka "Bidal," aka "Vidal Angel

     2    Fierro,
                    n
                        and others known and unknown to the Grand Jury, conspired

     3    and agreed with each other to knowingly and intentionally import into
     4    the United States from a place outside thereof, and to knowingly and
     5    intentionally distribute for the purpose of such importation, the
     6    following controlled substances:

     7         1.        at least 500 grams of a mixture and substance containing a
          detectable amount of methamphetamine, and at least 50 grams of

     9    methamphetamine, a Schedule II controlled substance, in violation of
    10    Title 21, United States Code, 952(a), 959(a), 960(a)(1),             (a)(3), and

    11    (b)(1) (H);

    12         2.        at least five kilograms of a mixture and substance

    13    containing a detectable amount of cocaine, a Schedule II narcotic
    14    drug controlled substance, in violation of Title 21, United States
    15    Code, Sections 952(a), 959(a), 960(a) (1), (a)(3), and (b)(1) (B); and

    16         3.        at least one kilogram of a mixture and substance containing
■   17    a detectable amount of heroin, a Schedule I narcotic drug controlled

    18    substance.      in violation of Title 21, United States Code, Sections

    19    952(a), 959(a), 960(a)(1), (a)(3), and 960(b)(1)(A).
    20


    21


    22

    23


    24


    25


    26

    27

    ■28

                                                    4
              Case: 1:19-cr-00795 Document #: 1 Filed: 10/22/19 Page 6 of 18 PageID #:1




1                                                                                      COUNT TWO


2                                                                       [21 U.S.C. § 846]

3                  Beginning on a date unknown, and continuing to on or about June
4    19, 2019, in Los Angeles and Riverside Counties, within the Central
5    District of California, and elsewhere, defendants FADSTO FERNANDO

6    ALVAREZ-CARO, also known as ("aka") "Joe Black," aka "PSG," aka
                                                                       rr
7     BAYER 04," aka "Atletico,                                              aka "JUVENTUS," JOEL EDUARDO LOPEZ-

     QUINTERO, aka "Macarion," aka "MACARION...," aka "Joel Lopez," First
                                                                                                                                              W                  ff
                                                                                                                                                   El Santo,          aka
9    Name Unknown ("FNU") Last Name Unknown ("LNU"), aka

10    Rolando,
                                //
                                     aka "Charro," aka "Bronco," aka "El Medico*clover*," aka
                                                       //
11    Black Wolf *brrrr*.                                   aka "Black Wolf," aka "Black Wolf                                                             <0=}," aka
                                                                                                                                                                             rf
                                       n
12        Cuauthemoc,                       aka "Bajita la tenaza," aka "Django," aka "Bartolomeo,
13   FNU LNU, aka "El B," aka "Diablito," aka
                                                                                                                                                            ff

14        DiabloaY~^aY~^aY~^SY~"5Y~%" aka "EL B) B) B) >=) >=) >=),                                                                                              FNU LNU,

                                                                                                                                  ff
                                                                                       ft
                                                                                            aka "Rk                 New =-?              aka "Rokanroll                     B-
15   aka "RK NEW," aka "Rk. New ;),                                                                                       • f




                                                                            ft                                              ff

16        r
              ff
                   FNU LNU, aka "Zazz Nss,                                            aka "Eliot Ness,                           aka "Sasss," aka

                                                                                                               //

17
     \\
          Sass," aka "Sas Nuevo,
                                                             ff
                                                                       aka             Sasa ness,                        aka "Sasa ness new," aka

                                                                  ff                                                ff

18
     \\
          Zaz NS,
                           rr
                                     aka "Zazz nns.                     aka "Zazz Ness,                                   FNU LNU, aka "tio
                                                                                                                                        rr                              //
                                                                                            rr

19   tehuacan.
                                rr
                                      FNU LNU, aka "Maximo,                                      FNU LNU, aka "T,                             aka "Mercedes,

                                                             rr                                                                    rr

20   aka "Meche," aka "Tony,                                           FNU LNU, aka "Rusia (y),                                              FNU LNU, aka

                                                                                 ff
21
     W
          Chainis,
                                ff
                                      aka "Chainis new.                                FNU LNU, aka "Chiverito," aka
                                                                                                                                                            //

22        Chiverito new.
                                                rr
                                                     FNU LNU, aka "La Comadree," aka "Comadree,                                                                  FNU LNU,

                                                                                 rr

23   aka "Lebron J," aka "Casper,                                                      CARLOS HUMBERTO CHACON-VEGA, aka

                                                                                                     rf

24        Carlos Humberto Vega," aka "Cowboy,                                                             OSVALDO VALENCIA GALVAN, aka
                                                                                                                                             rr
                           ft
                                     JOSUE ELIUD MORALES, aka "Jose E Morales,                                                                         JULIO CESAR
25        Valdio,
                                                                                                                    rr

26   MORALES, aka "Julio Cesar Morales-Medina,                                                                            aka "Julio Morales-

                                                                                                          ff

27   Medina,
                      rr
                                FRANCISCO MORENO, aka "Wason,                                                  AMBERTO BELTRAN, aka
                                                                                                                                                  tf
                                           rr
                                                OMAR GIOVANI VELASQUEZ, aka "Geovany,                                                                  RUBEN
28        Amembertito,

                                                                                                 5
       Case: 1:19-cr-00795 Document #: 1 Filed: 10/22/19 Page 7 of 18 PageID #:1




                                                    \\                 //

                                                         CRAZYRUBEN,        aka "Ruben Dario
1    CONTRERAS, aka "Ruben Contrearas," aka
                                                                                       ri

2    Contreras,
                  n
                       ENRIQUE JAVIER-VALLEJO, aka "Javier Vallejo Enrique,
                                                                       rr
                                                                            EDUARDO OCHOA-
3    VIDAL FIERRO, aka "Bidal," aka "Vidal Angel Fierro,
                                                             //

4    VELASQUEZ, aka "Chetos,
                                  If
                                       aka "Eduardo Ochoa,        aka "Eduardo Alejandro

5    Velasquez,
                  rr
                       and LIZBETH DEYANIRA OLIVIAS SERRANO, and others known

6    and unknown to the Grand Jury, conspired and agreed with each other
7    to knowingly and intentionally distribute and possess with intent to
     distribute;

9         1.      at least 500 grams of a mixture and substance containing a
10   detectable amount of methamphetamine, and at least 50 grams of

11   methamphetamine, a Schedule II controlled substance, in violation of

12   Title 21, United States Code, Sections 841(a)(1) and
13   841(b)(1)(A)(viii);

14        2.      at least five kilograms of a mixture and substance

15   containing a detectable amount of cocaine, a Schedule II narcotic
16   drug controlled substance, in violation of Title 21, United States
17   Code, Sections 841(a)(1) and 841(b)(1)(A) (ii); and
18        3.      at least one kilogram of a mixture and substance containing
19   a detectable amount of heroin, a Schedule I narcotic drug controlled
20   substance.        in violation of Title 21, United States Code, Sections

21   841(a) (1) and 841(b)(1) (A)(i).

22


23


24

25


26


27


28

                                                6
           Case: 1:19-cr-00795 Document #: 1 Filed: 10/22/19 Page 8 of 18 PageID #:1




 1                                             COUNT THREE


 2             [21 U.S.C. §§ 841(a)(1), (b)(1)(A)(ii); 18 D.S.C. § 2(a)]
 3            On or about September 17, 2015, in Riverside County, within the
 4    Central District of California, defendants FAUSTO FERNANDO ALVAREZ-
                                                                                                   //
                                          \\
 5    CARO, also known as ("aka")              Joe Black," aka "PSG," aka "BAYER 04,

 6    aka "Atletico," aka         JUVENTUS," First Name Unknown ("FNU") Last Name
                                                                             //

 7    Unknown ("LNU"), aka "Zazz'Nss," aka "Eliot Ness,                           aka "Sasss," aka
                                                          ir

 8        Sass," aka "Sas Nuevo," aka "Sasa ness,                   aka "Sasa ness new," aka

                                                               fr

 9
      W
          Zaz NS," aka "Zazz nns," aka "Zazz Ness,                   FNU LNU, aka "Maximo," FNU
                                                                                    rr

10    LNU, aka "T," aka "Mercedes," aka "Meche," aka "Tony,                              ENRIQUE

                                                                      ft

11    JAVIER-VALLEJO, aka "Javier Vallejo Enrique,                         and VIDAL FIERRO, aka

12        Bidal," aka "Vidal Angel Fierro," each aiding and abetting the
13    others,     knowingly and intentionally possessed with intent to
14    distribute at least five kilograms, that is, approximately 7.853

15    kilograms, of a mixture and substance containing a detectable amount
16    of cocaine, a Schedule II narcotic drug controlled substance.

17


18


19

20

21

.22

23


24


25


26


27


28

                                                    7
        Case: 1:19-cr-00795 Document #: 1 Filed: 10/22/19 Page 9 of 18 PageID #:1




1                                           COUNT    FOUR


2           [21 U.S.C. §§ 841(a) (1), (b)(1)(A)(ii); 18 U.S.C. § 2(a)]

 3         On or about October 9, 2015, in Los Angeles County, within the

 4    Central District of California, defendants FAUSTO FERNANDO ALVAREZ-
                                                                                        rr

 5    CARO, also known as ("aka") "Joe Black," aka               PSG," aka "BAYER 04,
                                             ft

 6    aka "Atletico," aka "JUVENTUS,              First Name Unknown ("FNU") Last Name

 7    Unknown ("LNU"), aka "Rusia (y)," FNU LNU, aka "Chainis," aka
       Chainis new,
                         ft
                              FRANCISCO MORENO, aka "Wason," AMBERTO BELTRAN, aka
                                                                       //
                         rr
                              OMAR GIOVANI VELASQUEZ, aka "Geovany,         and RUBEN
 9     Amembertito,

10    CONTRERAS, aka "Ruben Contrearas," aka                CRAZYRUBEN," aka "Ruben Dario
                   rr
11    Contreras,        each aiding and abetting the others, knowingly and
12    intentionally possessed with intent to distribute at least five
13    kilograms, that is, approximately 14.7 kilograms, of a mixture and
14    substance containing a detectable amount of cocaine, a Schedule II
15    narcotic drug controlled substance.

16


17


18


19


2'0


21


22


23


24


25


26

27

28
      Case: 1:19-cr-00795 Document #: 1 Filed: 10/22/19 Page 10 of 18 PageID #:1




1                                                COUNT FIVE


2         [21 U.S.C. §§ 841(a)(1), (b)(1)(A)(viii); 18 U.S.C. § 2(a)]
3         On or about April 20, 2016, in Los Angeles County, within the
4    Central District of California, defendants First Name Unknown ("FNU")
                                                                                                       rr

5    Last Name Unknown ("LNU"), also known as ("aka")                              El Santo,                aka

                                                           tr                                                 ff
                                       rr
                                            aka "Bronco,             aka   El Medico*clover*,                      aka
      Rolando," aka "Charro,
                                                                rr         w                                  rr
                                            \\
                                                                               Black Wolf        <0=},             aka
1     Black Wolf *brrrr*," aka "Black Wolf," aka

      Cuauthemoc," aka "Bajita la tenaza," aka "Django," aka
                                                                                            \\                           tr
                                                                                                 Bartolomeo,

                                                                                    New =-?
                                                                                                  tr
                                                                                                            aka
9    FNU LNU, aka "RK NEW," aka "Rk. New ;)," aka "Rk                                       • I




                            rr
10    Rokanroll   B-),            JOSUE ELIUD MORALES, aka "Jose E Morales," and

11   JULIO CESAR MORALES, aka "Julio Cesar Morales-Medina," aka "Julio
                       rr
12   Morales-Medina,             each aiding and abetting the others, knowingly and

13   intentionally possessed with intent to distribute at least 50 grams,
14   that is, approximately 8,702 grams, of methamphetamine, a Schedule II
15   controlled substance.

16


17


18


19

20


21

22


23


24


25


26


27


28

                                                     9
       Case: 1:19-cr-00795 Document #: 1 Filed: 10/22/19 Page 11 of 18 PageID #:1




1                                               COUNT SIX


2         [21U.S.C. §§ 841(a)(1), (b)(1)(A)(viii); 18 U.S.C. § 2(a)]
3         On or about May 18, 2016, in Los Angeles County, within the
4    Central District of California, defendants First Name Unknown ("FNU")
                                                                                 //          \\

5    Last Name Unknown ("LNU"), also known as ("aka")                  RK NEW,        aka         Rk.

                                        ff                        1/

6    New ;)," aka "Rk     New =-?,           aka "Rokanroll   B-),     FNU LNU, aka "La
                                                                                       \\               ff
                                   If
1    Comadree," aka "Comadree,               and EDUARDO OCHOA-VELASQUEZ, aka               Chetos,

8    aka "Eduardo Ochoa," aka "Eduardo Alejandro Velasquez," each aiding
9    and abetting the others, knowingly and intentionally possessed with
10   intent to distribute at least 50 grams, that is, approximately 871

11   grams, of methamphetamine, a Schedule II controlled substance.
12


13


14


15


16


17


18


19

20

21

22


23


24


25


26


27


28

                                                   10
           Case: 1:19-cr-00795 Document #: 1 Filed: 10/22/19 Page 12 of 18 PageID #:1




 1                                              COUNT SEVEN


 2                                     [18 U.S.C. § 1956(h)]

 3         Beginning on a date unknown, and continuing to on or about June
 4    19, 2019, in Los Angeles County, within the Central District of
 5    California,      and elsewhere, defendants First Name Unknown ("FNU") Last
                                         \\

 6    Name Unknown ("LNU"), aka               El B," aka "Diablito," aka

 7
      \\
           DiabloaY~^SY~''SY''^6Y“'SY~%" aka "EL B) B) B) >=) >=) >=)," FNU LNU,
                              //
 8    aka "tio tehuacan.           FNU LNU, aka "Lebron J," aka "Casper," CARLOS

 9    HUMBERTO CHACON-VEGA, aka "Carlos Humberto Vega," aka "Cowboy," and
                                        //

10    YANG QIANG TAN, aka "Ken,               and others known and unknown to the Grand

11    Jury, conspired and agreed with each other to:
12             1.    knowingly and intentionally conduct and attempt to conduct
13    financial transactions, affecting interstate and foreign commerce,

14    knowing that the property involved in the financial transactions
■15   represented the proceeds of some form of unlawful activity, and which
16    property, in fact, involved the proceeds of specified unlawful
17    activity, that is, conspiracy to distribute and possess with intent
18    to distribute controlled substances, in violation of Title 21, United
19    States Code,       Section 846, with the intent to promote the carrying on

20    of said specified unlawful activity, in violation of Title 18, United
21    States Code, Section 1956(a) (1) (A) (i) , and knowing that the financial
22    transactions were designed in whole and in part to conceal and

23    disguise the nature, location, source, ownership, and control of the
24    proceeds of said specified unlawful activity, in violation of Title
25    18, United States Code, Section 1956(a) (1) (B) (i) ;
26             2.    knowingly and intentionally transport, transmit, and
27    transfer.      and attempt to transport, transmit, and transfer, funds
28     from a place in the United States to a place outside of the United
                                                     11
      Case: 1:19-cr-00795 Document #: 1 Filed: 10/22/19 Page 13 of 18 PageID #:1




1    States,   knowing that the funds involved in the transportation,
2    transmission,   and transfer represented some form of unlawful

3    activity, and which funds, in fact, involved the proceeds of
 4   specified unlawful activity, that is, conspiracy to distribute and
5    possess   with intent to distribute controlled substances, in violation

6    of Title 21, United States Code, Section 846, and knowing that such

7    transportation, transmission, and transfer was designed in whole and
                                                                          source.
8    in part to (a) conceal and disguise the nature, location,
9    ownership, and control of the proceeds of said specified unlawful
10   activity, in violation of Title 18, United States Code, Section

11   1956(a)(2)(B)(i), and (b) avoid a transaction reporting requirement
12   under State or Federal law, in violation of Title 18, United States

13   Code, Section 1956(a)(2)(B)(ii); and
14        3.     knowingly and intentionally transport, transmit, and
15   transfer, and attempt to transport, transmit, and transfer, funds
16   from a place in the United States to a place outside of the United
17   States,   with the intent to promote the carrying on of specified
18   unlawful activity, that is, conspiracy to distribute and possess with
19   intent to distribute controlled substances, in violation of Title 21,

20   United States Code, Section 846, in violation of Title 18, United
21   States Code, Section 1956(a)(2)(A) .

22


23


24


25


26


27


28

                                             12
       Case: 1:19-cr-00795 Document #: 1 Filed: 10/22/19 Page 14 of 18 PageID #:1




1                                FORFEITURE ALLEGATION ONE


2                                    [21 U.S.C. § 853]

3          1.        Pursuant to Rule 32.2 of the Federal Rules of Criminal

4    Procedure, notice is hereby given that the United States will seek
5    forfeiture as part of any sentence, in accordance with Title 21,
6    United States Code, Section 853, in the event of any defendant's
7    conviction under Counts One through Six of this Indictment,               Each


8    defendant so convicted shall forfeit to the United States the

9    following property:

10              a.        All right, title and interest in any and all property
11   constituting, or derived from, any proceeds obtained, directly or
12   indirectly, as a result of any such offense;

13              b.        any property used, or intended to be used, in any
14   manner or part, to commit, or to facilitate the commission of such
15   offense; and

16              c.        to the extent such property is not available for

17   forfeiture, a sum of money equal to the total value of the property

18   described'in subparagraphs 1(a) and (b).

19         2.        Pursuant to Title 21, United States Code, Section 853(p),

20   each defendant convicted of any of Counts One through Six of this

21   Indictment shall forfeit substitute property, up to the value of the

22   total amount described in paragraph 1, if, as the result of any act

23   or   omission of said defendant, the property described in paragraph 1,

24   or any portion thereof, cannot be located upon the exercise of due
25   diligence; has been transferred, sold to or deposited with a third
26   party; has befen placed beyond the jurisdiction of the court; has been
27   substantially diminished in value; or has been commingled with other
28   property that cannot be divided without difficulty.
                                              13
       Case: 1:19-cr-00795 Document #: 1 Filed: 10/22/19 Page 15 of 18 PageID #:1




1                                FORFEITURE ALLEGATION TWO

2                                 [18 U.S.C. § 982(a)(1)]

3          1.        Pursuant to Rule 32.2 of the Federal Rules of Criminal

4    Procedure, notice is hereby given that the United States will seek
5    forfeiture as part of any sentence, in accordance with Title 18,
6    United States Code, Section 982(a)(1), in the event of any

7    defendant'’s conviction under Count Seven of this Indictment,              Each


     defendant so convicted shall forfeit to the United States the

 9   following property:

10              a.       All right, title and interest in any and all property,
11   real or personal, involved in such offense, and any property
12   traceable to such property; and

13              b.       to the extent such property is not available for

14   forfeiture, a sum       of money equal to the total value of such property.

15         2.        Pursuant to Title 21, United States Code, Section 853(p),

16   as incorporated by Title 18, United States Code, Section 982(b), each
17   defendant convicted of Count Seven of this Indictment shall forfeit

18   substitute property, up to the value of the total amount described in
19   paragraph 1, if, as the result of any act or omission of said
20   defendant.       the property described in paragraph 1, or any portion
21   thereof (a) cannot be located upon the exercise of due diligence; (b)
22   has been transferred, sold to. or deposited with a third party; (c)

23   has been placed beyond the jurisdiction of the court; (d) has been
24   //

25   //

26   //

27   /■/

28   //

                                              14
      Case: 1:19-cr-00795 Document #: 1 Filed: 10/22/19 Page 16 of 18 PageID #:1




1    substantially diminished in value; or (e) has been commingled with
2    other property that cannot be divided without difficulty.
3                                              A TRUE BILL


4


5
                                               Foreperson
6


7    NICOLA T. HANNA
     United States Attorney
8


9
                      \         FSit;
10   BRANDON D. FOX
     Assistant United States Attorney
11   Chief, Criminal Division
12   CAROL A. CHEN
     Assistant United States Attorney
13   Chief, International Narcotics,
       Money Laundering, &
14     Racketeering Section

15   CHRISTOPHER C. KENDALL
     Assistant United States Attorney
16    Deputy Chief, International
                                          &
       Narcotics, Money Laundering,
17     Racketeering Section

18

19


20


21

22


23


24


25


26


27


28

                                              15
    Case: 1:19-cr-00795 Document #: 1 Filed: 10/22/19 Page 17 of 18 PageID #:1




                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                                                    CAsn NUNmnu



United States of America
                                                     Plaintirf(s)                                                                 27
                               V.




YANG QIANG TAN                                                                    WARRANT FOR ARREST
aka Ken                                                                                UNDER SEAL
                                                   Dercndant(s)


          TO:      UNITED STATES MARSHAL AND ANY AU TIIORIZED UNITED STATES OFFICER

          YOU ARE HEREBY COMMANDED to arrest YANG QIANG TAN,aka Ken
                                                                                                                     p Indictment
          and bring him/licr forthwith to the nearest Magistrate Judge to answer a(n): n Complaint
          □ Information      □ Order of Cotirt            □ Probation Violation Petition             n Violation Notice

          Charging him/her witli: (enter description of offense below)

          18 U.S.C. § 1956(h): Conspiracy to Launder Monetary Instruments




in violation of the following Title. United States Code, Scction(s)
SEE ABOVE
Kirv K. Gray
                                                                      June 19. 2019              I.OS ANUF,LI-:S. CALIFORNIA
NAME OF ISSUING OFFICER
                                                                                      DATE AND LOCATION OF ISSUANCE

Clerk of Court
                                                                    BY:       MARIA A. AIJDERO
                                                                                         NAME OF JUDICIAL OFFICER


                                                             RETURN


THIS WARRANT WAS RECEIVED AND EXECUTED WITH THE ARREST OF THE ABOVE-NAMED DEFENDANT AT (LOCATION):



                                                                     NAME OF ARRESTING OFFICER
DATE RECEIVED


                                                                     TITLE
DATE OF ARREST

DESCRIPTIVE INFORMATION FOR DEFENDANT
                                                                     SIGNATURE OF ARRESTING OFFICER
CONTAINED ON PAGE TWO



                                                 WARRANT FOR ARREST
                                                                                                                          PAGE 1 OF 2
CK- 12(07/04)
     Case: 1:19-cr-00795 Document #: 1 Filed: 10/22/19 Page 18 of 18 PageID #:1




                                  UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                                                CASE NUMnF.R

United Stales of Aniei ica
                                                 Plainlirf(s)
                             V.
                                                                                                               27


YANG QIANG TAN
aka Ken                                                                        WARRANT FOR ARREST
                                                                                 UNDER SEAL
                                             DefendanKs)


                                   ADDITIONAL DEFENDANT INFORMATION

                                   HEIGHT:    WEIGHT:            HAIR-           EYES:     OTHER:
RACE:            SEX:




DATE OF BIRTH:
                                   SCARS,TATTOOS OR OTHER DISTINGUISHING MARKS:


                                   AUTO MODLE:                   AUTO COLOR:               AUTO LICENSE   ISSUING
AUTO             AUTO
                                                                                           NO.            STATE
YEAR:            MAKE:




LAST KNOWN RESIDENCE:                                            LAST KNOWN EMPLOYMENT




FBI NUMBER:



ADDITIONAL INFORMATION:




INVESTIGATIVE AGENCY NAME:                                       INVESTIGATIVE AGENCY ADDRESS:
DEA
NOTES:




                                             WARRANT FOR ARREST
                                                                                                          PAGE TWO
CR   12(07/04)
